Peb Cubiam.
Action to recover a balance of $56.10 alleged to be owing by defendant on a bill of lumber sold him by plaintiff. The sole issue on the' trial was as to the number of feet of lumber delivered. The jury found for the plaintiff, and defendant appealed from an order refusing a new trial.
Defendant questions the sufficiency of the evidence to sustain the verdict and various rulings on the admission of evidence. We have examined the record and think the verdict should stand. Some of the rulings complained of may have been technically erroneous, but we have been unable to discover any probability that defendant was prejudiced. The errors, if there were any, were in admitting certain documentary evidence and in permitting plaintiff’s witnesses to use certain memoranda to refresh their recollections. It is apparent that any insufficiency in the foundation laid could *480be remedied on another trial, and we ought not to place this burden on the litigants. Plaintiff seems to have a just claim, and the case should end.
Order affirmed.